DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 02/26/2020.
Status of claims in the instant application:
Claims 1-20 are pending.
Election/Restrictions
No claim restrictions warranted at the applicant’s initial time of filing for patent.
Priority
The instant application does not claim priority benefit to any earlier filed application for patent.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 02/26/2020, 06/16/2021, 08/26/2021, 09/17/2021, 11/18/2021, 02/16/2022, 04/14/2022, 06/01/2022 and 07/01/2022 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 02/26/2020 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 02/26/2020 has been inspected and it’s in compliance with MPEP 608.01.
Claim Objections
No claim objection warranted at the applicant’s initial time of filing for patent.
Claim Interpretation
It is in the Examiner’s opinion that no claim interpretation is warranted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
No claim rejection is warranted at the applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 101
No claim rejection is warranted at the applicant’s initial time of filing for patent.
Subject Matter Eligibility
Examiner has in investigated the claims for eligibility per “2019 Revised Patent Subject Matter Eligibility Guidance”. Each of the claims do fall under one of “process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”.
Examiner further notes that the claims do not recite any abstract idea[s] that can be categorized under at-least one of: (a) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
	Examiner also notes that the “computer program product” claims of the instant application do not contain any “signal per se”. Although the “computer program product” claims do recite “computer readable storage medium”, but Applicant has explicitly excluded the “signal per se” from the “computer readable storage medium” as shown below from the specification of the instant Application.
	“[0180] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s claim set filed on 02/26/2020. They do not explicitly teach the applicant’s claimed invention, but are in general realm of applicant’s field of endeavor:
“PAT US 8498417 B1; Harwood et al.: Harwood discloses a key management server in a storage area network (SAN) that provides encryption keys for source and destination storage objects and also associates destination storage objects with source storage objects. When a source object is to be replicated, a replication facility in a storage system of a new destination object requests the key management server to associate the destination object with the source object and assign the data encryption key of the source object or a new data encryption key to the destination object. For recovery of the source object, a replication facility in the storage system of the source object obtains information from the key management server about the replica associated with the source object for replicating data from the destination object back to the source object. The present invention relates to a storage system that stores data in encrypted form.
PAT US 7899189 B2; Dawson et al.: Dawson discloses that one or more clients in communication with a server. The client desires to send a storage construct to the server for storage. The client negotiates a transmission key with the server. The client generates a storage key associated specifically with the storage construct. The client encrypts the storage construct using the storage key and encrypts the storage key using the transmission key. The encrypted storage construct and encrypted storage key are sent to the server. The server decrypts the storage key using the transmission key. The server stores the storage construct on a storage device separate from a storage device storing the storage key. Preferably, any changes to the storage construct location, the storage key location, or the storage construct name are tracked and proper modifications are made to an association relating the location of the storage construct and the location for the corresponding storage key.
PAT US 6915434 B1; Kuroda et al.: Kuroda discloses an storage apparatus includes a key management unit for managing an individual key unique to the apparatus and a common key shared with other storage apparatuses, and an encryption unit for performing an encrypting process or verifying data for performing the encrypting process on electronic data stored in the apparatus to which the unit belongs using the individual key, and performing the encrypting process or verifying the data on the electronic data transmitted to or received from another apparatus using the common key. Thus, the apparatus communicates data using an applicable common key in a local environment and a global environment, appropriately manages a key in each environment, and guarantees the security of the electronic data.
PAT US 7362868 B2; Madoukh et al.: Madoukh discloses a computer system (20) having a security domain (22), at least one client business domain (26), and a plurality of client terminals (34) utilizes a hidden link dynamic key manager (24, 84) and a database structure that includes encrypted data entities (30C, 30D) and a security identification attribute (32) for storage of encrypted data. Methods for encrypting data and for storing, decrypting, and retrieving encrypted data operate on the computer system (20), which also includes an information database (62) and a key database (44). The key database (44) is isolated from the information database (62). The hidden link key manager is stored in the security domain (22) and includes a system key manager (84) operable to generate system keys with system key common names and an encryption key manager (24) operable to generate encryption keys having encryption key identifications. The key managers (24, 84) operate on a key server (40), which is mirrored by a secondary key server (42). A general security manager (82) also operates on the key server (40) to control access to the security domain (22). The security information attribute (32) is stored with a persistent data entity (30A) that is associated with the other encrypted data entities (30C, 30D) by a database schema. The encryption key identification (112) for the encryption key used to encrypt the data entities (30C, 30D) is encrypted by a system key and then stored as part of the security information attribute (32). The system key common name hash value (114) is also stored in the security information attribute (32). The information data entities (30) are stored on the information database (62), but the encryption key identification (153), encryption key (154), system key common name hash value (156, 157), and system key common name (158) are stored in the key database (44) inside the security domain (22). The system key itself is stored on a Smart Card reader (56) inside the security domain.
This invention relates to computer system security for data storage, transmission, and retrieval and, more particularly, to encryption methods and database structures for the storage, transmission, and retrieval of confidential information in computer systems.”
However, none of the prior arts of record, alone or in combination, discloses the combination of limitations of the independent claims 1, 12 and 19 of “receiving a request from a responder channel on a responder node to initiate a secure communication with an initiator channel on an initiator node, the request comprising an identifier of a shared key, and a nonce and security parameter index generated by the initiator node for the secure communication, the receiving at a local key manager (LKM) executing on the responder node; based on obtaining the shared key, building a message requesting initialization of the secure communication between the responder channel and the initiator channel, the message comprising an initiator nonce and an initiator security parameter index generated by the LKM for the secure communication”. Examiner also notes that it’s the combination of claim limitations in the independent claims that are allowable, but not any of the specific limitation by itself is allowable.
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434